Exhibit 10.2

 

September 27, 2004

 

Christopher U. Missling, Ph.D.

125 Beacon Street

Boston, MA 02116

 

Dear Christopher:

 

I am delighted to offer you the full-time position of Chief Financial Officer
and Vice President, Finance at ImmunoGen, Inc.  Your employment will commence
October 25, 2004 and you shall have a bi-weekly salary of $9,230.77, which is at
a rate of $240,000 per year.

 

Also in consideration of your employment by the Company, we will recommend to
the Board of Directors, for their approval, a grant of 100,000 stock options
under the Company’s Stock Option Plan.  Your options will vest at a rate of 25
percent per year for four years beginning on the first anniversary of your
effective date of employment with ImmunoGen.  The exercise price for these
options will be the closing sale price of the Company’s Common Stock as listed
on the NASDAQ on your effective date of employment.

 

You will also be entitled to participate in the Company’s benefit plans.  This
currently includes paid vacation time, life, health, dental and disability
insurance, all of which are currently paid 100% by the Company.

 

Your duties as an employee of the Company shall be as determined by me in
consultation with you, and you agree to devote your best efforts and full
business time to the performance of such responsibilities.  In addition, you
will be eligible for an annual cash bonus of up to 30% of your annual salary. 
Bonuses are at the discretion of the Board of Directors, and are based on
Company and individual performance.

 

In addition, ImmunoGen is required by the Immigration and Naturalization Service
to verify that each employee is eligible to work in the United States.  To that
end, a list of acceptable forms of identification is attached.  Please bring
with you one item on List A, or a combination of one item on List B and List C.

 

--------------------------------------------------------------------------------


 

While we anticipate that our relationship will be a long and mutually rewarding
one, your employment, of course, will be at will, terminable by either you or
the Company at any time.  On your first day of employment, you will be required
to sign both our Proprietary Information and Inventions Agreement and the
Company’s Insider Trading Policy, acknowledging that you understand and agree to
be bound by these agreements.  Copies of each are enclosed.  You are also asked
to acknowledge and agree that your employment by the Company will not violate
any agreement, which you may have with any third party.  Please acknowledge your
understanding and agreement with the terms of your employment as set forth in
this letter by signing below.

 

I look forward to a long and productive relationship with you.

 

 

Sincerely,

 

 

 

 

 

/s/ Mitchel Sayare

 

 

 

 


ACKNOWLEDGED AND AGREED TO:


 

 

 

/s/ Christopher U. Missling ,

October 25, 2004

 


CHRISTOPHER U. MISSLING, PH.D.


 


  DATE


 

 

 

MS/lb

Enclosure

 

--------------------------------------------------------------------------------